        Case 1:20-cr-00655-KPF Document 15 Filed 12/11/20 Page 1 of 2




                                                          December 11, 2020

By ECF/Email
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York                 MEMO ENDORSED
40 Foley Square
New York, New York 10007

Re:   United States v. Omar Adams, 20 Cr. 655 (KPF)

Dear Judge Failla:

      I write, without objection from the Government, to request another one-week
extension of the deadline for Mr. Adams to satisfy his bond conditions.

       Mr. Adams was arrested on November 20, 2020 pursuant to a complaint
charging him with one count of possessing a firearm, knowing he had previously been
convicted of a crime punishable by more than one year’s imprisonment. That same
day, he was released on a $25,000 personal recognizance bond with the requirement
that the bond be cosigned by two financially responsible persons by Friday, December
4, 2020. The conditions of the bond include home detention enforced by location
monitoring, pretrial supervision as directed, surrender of travel documents, and
travel restricted to the Southern and Eastern Districts of New York and the District
of New Jersey.

      Last week, the Court granted my request for a one-week extension of the time
for Mr. Adams to have a second cosigner approved and sign his bond. However, as I
suggested to the Court during Mr. Adams’s arraignment and initial conference
yesterday, December 10, 2020, a second cosigner has yet to be approved, and Mr.
Adams requires an additional week to satisfy this condition. As noted above, the
Government has no objection to this request. Thank you for considering it.

                               Respectfully submitted,

                               /s/ Ariel Werner
                               Ariel Werner
                               Assistant Federal Defender
                               212.417.8770

cc:   Rebecca Dell, Assistant U.S. Attorney
          Case 1:20-cr-00655-KPF Document 15 Filed 12/11/20 Page 2 of 2
Application GRANTED.



Dated:   December 11, 2020                 SO ORDERED.
         New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
